Citation Nr: 1511927	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  11-21 055A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to a rating in excess of 10 percent for a left ankle disability prior to January 11, 2012, and a rating in excess of 20 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision from a Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that during the pendency of the Veteran's appeal, his rating for his left ankle disability was increased from 10 percent to 20 percent disabling, effective January 11, 2012.  As such, the issue on appeal has been characterized as set forth on the title page.

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.

REMAND

The Veteran submitted a substantive appeal VA Form 9 in August 2011 in which he requested a Board hearing at a local VA office.  There is no indication that this request has been withdrawn.  

In January 2015, a notification letter was sent to the Veteran informing him of the date and time of his hearing.  This letter was unfortunately sent to outdated address.  See February 2014 Deferred Rating (indicating Veteran's current address).  It was subsequently returned as undeliverable.  Consequently, the Board is unable to presume that the Veteran was properly notified of the upcoming hearing.  A new video hearing with the RO located near his current residence must be scheduled.  See 38 C.F.R. §§ 20.703, 20.704 (2014).

To ensure compliance with due process requirements, this appeal is REMANDED to the RO/AMC for the following action: 

After verifying the Veteran's current address, schedule him for a video hearing before a Veterans Law Judge, consistent with the appropriate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




